DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/12//2022 have been fully considered but they are not persuasive. 
Argument 1: The Applicant argues that the independent claims have been amended to include the claim elements that, following calibration, gain around a current peak in the collective radiation pattern is more symmetric as a function of azimuthal angle. Melzer et al. (US 2019/0242972), Uesato (US 8,400,350), Volkel (US 2020/0333431) and/or Jansen (US 2020/0049812) do not disclose or suggest these claim elements. 
Response 1: The Examiner disagrees. The claim amendment has changed the scope of invention. Claim 1 is now rejected with Melzer et al. (US 2019/0242972 A1), in view of Uesato (US 8,400,350 B2) and Motoda (US 2020/0256947 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Melzer et al. (US 2019/0242972 A1), in view of Uesato (US 8,400,350 B2), and further in view of and Motoda (US 2020/0256947 A1).
Regarding Claim 1, Melzer et al. (‘972) discloses “a radar detection method with receive antenna calibration (paragraph 5: radar method…identifying chirp echoes which are affected by interference and determining, for one or more selected frequency bins, corrected phase values based on phase values; paragraph 29: RX antenna array may be used instead of a single RX antenna)1, the method comprising:
forming a detection matrix from signals detected by an arrangement of receive antennas in response to chirps transmitted by an arrangement of transmit antennas (Figures 1-2, 11: chirps transmitted and reflected through transmit and receive antennas; Figure 6(a)-(c): forming detecting matrix; Figure 12: S1- calculate range map R[n,m] from digital radar signal (M consecutive chirp echoes, each represented by N samples; paragraph 29: more than one target may be in the field of view of a radar sensor, and an antenna array may be used instead of a single RX antenna…similarly, an antenna array may be used instead of a single TX antenna), the detection matrix having multiple rows each corresponding to one of said chirps (Figure 6( c): multiple rows, each row corresponding to chirp#), multiple columns each corresponding to a sample of said signals (Fig 6(a)-(c): each column showing samples), and multiple planes each corresponding to one of said receive antennas (paragraph 44: in the case of more than one RX antenna, a Range/Doppler Map Xa[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a=0, 1, . . . A−1, A denoting the number of RX antennas) …the A Range/Doppler Maps Xa [n, m] may be stacked to a three-dimensional array, sometimes referred to as “radar data cube”); 
deriving a direction-of-arrival matrix from the detection matrix (paragraph 29: using antenna arrays allows for the measurement of the angle of incidence of a radar echo, usually referred to as direction of arrival (DoA); paragraph 80: the range Doppler map may be needed for other processing steps and evaluations, e.g. for the calculation of the direction of arrival in multi-channel radar systems).” 
Melzer et al. (‘972) describes that the computing unit is further configured to identify chirp echoes which are affected by interference and to determine, for one or more selected frequency bins, corrected phase values based on phase values that are associated with chirp echoes not identified as affected by interference (paragraph 6); Figure 19 shows the correction/restoration of the phase information in a specific frequency bin of a range map (paragraph 26); correction/restoration of phase information in a range map…S2b- calculate corrected values for selected frequency bins based on phase values resulting from unaffected chirp echoes (paragraph 27: Figure 20). However, Melzer et al. (‘972) does not explicitly disclose “analyzing the direction-of-arrival matrix to determine a current peak width; and adjusting, based on the current peak width, phase shifts associated with one or more of the receive antennas.”  
Uesato (‘350) provides a radar device and similar which, even when an antenna pattern is displaced according to the reflection cross-sectional area of a target, can accurately make a true/false judgment of a detected azimuth angle [angle of arrival], based on received wave levels (column 3 line 66 – column 4 line 4). Uesato (‘350) teaches “analyzing the direction-of-arrival matrix to determine a current peak width (column 1 lines 31-46: transmission paths of the received wave W21 received by the antenna 11 and of the received wave W22 received by the antenna 12…the arrival direction of the received waves W21 and W22, that is, the azimuth angle of the target T with respect to the reference direction F (azimuth angle 
    PNG
    media_image1.png
    19
    20
    media_image1.png
    Greyscale
), is 
    PNG
    media_image2.png
    13
    11
    media_image2.png
    Greyscale
; column 2 lines 59-61: Figure 3A: the azimuth angle is plotted along the horizontal axis, and the vertical axis plots the level of waves received by an antenna 11 obtained by reflection from a target)2; and
adjusting, based on the current peak width, phase shifts associated with one or more of the receive antennas (column 4 lines 5-31: an azimuth angle judgment unit which performs true/false judgment in which the detected azimuth angle is judged to be true when the level of the first composite wave at this detected azimuth angle is equal to or greater than a reference value, and the detected azimuth angle is judged to be false when the level is lower than the reference value…according to a preferable mode of the above aspect, a phase shifter shifts the phase of either received wave among the first pair of received waves, wherein the composite wave generation unit generates a second composite wave from a second pair of received waves comprising a received wave the phase of which has been shifted, and the azimuth angle judgment unit performs true/false judgment in which the detected azimuth angle is judged to be true when the level of either of the first or second composite wave at this detected azimuth angle is equal to or greater than a reference value, and the detected azimuth angle is judged to be false in other cases; column 5 lines 7-25: FIG. 7A and FIG. 7B explain composite wave antenna patterns used in true/false judgments in the first configuration example [based on the current peak width]; FIG. 8 is a flowchart explaining in detail the true/false judgment procedure for a detected azimuth angle in the first configuration example; Column 12 line 57 – column 13 line 3:  the antenna pattern of the composite wave B6 generated from the received waves W22 and W23 is explained. Here, the antennas 12 and 13 are separated by a distance 2d which is larger than the distance d between the antennas 11 and 12…hence the amount of change in the phase difference between the pair of received waves W22, W23 with the amount of displacement of the azimuth angle is still greater than for the composite wave B3, so that the antenna pattern for the composite wave B6 is still stepper than the antenna pattern P3…the phase of the wave W23 received from the antenna 13 is delayed, so that an antenna pattern P6 is formed having directivity at the azimuth angle 
    PNG
    media_image3.png
    17
    22
    media_image3.png
    Greyscale
, shifted from the azimuth angle 
    PNG
    media_image4.png
    18
    17
    media_image4.png
    Greyscale
…hence in this case, the phase shifter 30 corresponds to the "directivity control unit")”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972) with the teaching of Uesato (‘350) for more reliable antenna calibration for radar detection (Uesato (‘350) – column 4 lines 48-56). In addition, both prior art references, (Melzer et al. (‘972) and Uesato (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas.  
Melzer et al. (‘972)/Uesato (‘350) does not explicitly disclose “to concentrate energy distribution in a calibration process that enhances a collective radiation pattern by narrowing effective beam width of the receive antennas, wherein following calibration, gain around a current peak in the collective radiation pattern is more symmetric as a function of azimuthal angle.”
Motoda (‘947) is in the field of radar communication. Motoda (‘947) teaches “to concentrate energy distribution in a calibration process that enhances a collective radiation pattern by narrowing effective beam width of the receive antennas (paragraph 36: reception beam forming; paragraph 41: the azimuth angle θ of the main lobe can be appropriately controlled by appropriately providing differences in the weighting (w1 to wM) shown in Figure 11. In addition, in Figure 12, for example, a mountain also occurs at a place where the azimuth angle θ is about 0.37π [rad] or the like...these peaks are gains generated at azimuth angles θ different from the original ones, and are called side lobes...generally, if the number of antennas is increased, the gain of the side lobe can be reduced, and the width of the azimuth angle θ of the main lobe can be narrowed...the resolution of the azimuth angle θ can be enhanced...in Figures 11 and 12, the directivity of the receiving side has been described, but the directivity can be given to the transmitting side in the same manner), wherein following calibration, gain around a current peak in the collective radiation pattern is more symmetric as a function of azimuthal angle (paragraph 40: Figure 12 is a diagram showing an example of characteristics of the linear array antenna of FIG. 11. FIG. 12 shows a result of simulating directivity when eight antennas are arranged at equal intervals (here, “λ/2” intervals) as shown in FIG. 11 (when M=8) and the weighting (w1 to wM) does not differ...in FIG. 12, the maximum gain is obtained when the azimuth angle θ is 0 [rad]...the peak containing this maximum gain is called the main lobe...the reflected wave (S(t)) from the target object is received with high sensitivity at the azimuth angle θ of the main lobe, and is received with low sensitivity at the other azimuth angles...therefore, the antenna is substantially oriented at the azimuth angle θ of the main lobe).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972)/Uesato (‘350) with the teaching of Motoda (‘947) for more reliable antenna calibration for radar detection (Motoda (‘947)–paragraph 29). In addition, all the prior art references, (Melzer et al. (‘972), Uesato (‘350), Volkel (‘431) and Motoda (‘947)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas. 
Regarding Claim 2, which is dependent on independent claim 1, Melzer et al. (‘972)/Uesato (‘350)/Motoda (‘947) discloses the radar detection method of claim 1. Melzer et al. (‘972) further discloses “said deriving the direction-of-arrival matrix includes: deriving a range matrix by performing a frequency transform on a portion of each row of the detection matrix (paragraph 42: the common method for calculating the Range-Doppler maps includes two steps, wherein each step includes the calculation of several Fourier Transforms, usually implemented using a Fast Fourier Transform (FFT) algorithm…for the following example, it is assumed that the digital radar signal y[n] provided by the ADC 30 (see FIG. 4) includes N×M samples representing M chirps, wherein each chirp is composed of N samples (sampling time interval TSAMPLE)…these N×M samples may be arranged in a two-dimensional array Y[n, m] (see diagram (c) of FIG. 6) with N lines and M columns… each column of the array Y[n, m] represents one chirp…the n.sup.th line of the array Y[n, m] includes the nth sample of each chirp…the line index n may also be seen as discrete time values n TSAMPLE on a “fast” time axis … similarly, the column index m (chirp number) may be seen as discrete time values m TCHIRP on a “slow” time axis; paragraph 43: In a first stage, a first FFT (usually referred to as Range FFT) is applied to each chirp…that is, the FFT is calculated for each one of the M columns of the array Y[n, m]…in other words, the FFT is applied to the matrix Y[n, m] along the “fast” time axis…the resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as range map R[n, m], wherein the M columns include the Fourier transforms of the M chirps…each one of the N lines includes the (complex valued) spectral values for a specific discrete frequency value (often referred to as frequency bin)…the range map R[n, m] is illustrated in diagram (c) of FIG. 6);
deriving a velocity matrix by performing a frequency transform on a portion of each column of the range matrix (paragraph 44: in a second stage, a second FFT (usually referred to as Doppler FFT) is applied to each one of the N lines of the range map R[n, m]…each line includes the M spectral values of the M chirps for a specific frequency bin, wherein each frequency bin corresponds to a specific range/distance of a radar target…in other words, the FFT is applied to the range map R[n, m] along the “slow” time axis…the resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as Range/Doppler Map X[n, m]…a radar echo from a target will result in a peak appearing in a specific position of the Rnage/Doppler Map X[n, m]…the line number n∈[0, . . . , N−1] in which the peak appears represents the frequency bin, and the respective frequency value can be converted into range information, e.g. according to eqn. (1). The column number m∈[0, . . . , M−1] in which the peak appears represents the Doppler frequency (frequency shift due to the Doppler effect) that can be converted into velocity information…in the case of more than one RX antenna, a Range/Doppler Map X.sub.a[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a=0, 1, . . . A−1, A denoting the number of RX antennas)…the A Range/Doppler Maps X.sub.a[n, m] may be stacked to a three-dimensional array, sometimes referred to as “radar data cube”); and 
performing a frequency transform on a portion of one or more layers of the velocity matrix (Paragraphs 80-81: the range Doppler map may be needed for other processing steps and evaluations, e.g. for the calculation of the direction of arrival in multi-channel radar systems by FFT on Range/Doppler map X[n,m])”.
Regarding Claim 4, which is dependent on independent claim 1, Melzer et al. (‘972)/Uesato (‘350)/Motoda (‘947) discloses the radar detection method of claim 1. Melzer et al. (‘972)/Motoda (‘947) does not explicitly disclose “adjusting the phase shifts associated with one or more of the receive antennas comprises controlling one or more phase shifters conveying the signals from the receive antennas in said arrangement.”
Uesato (‘350) provide a radar device and similar which, even when an antenna pattern is displaced according to the reflection cross-sectional area of a target, can accurately make a true/false judgment of a detected azimuth angle [angle of arrival], based on received wave levels (column 3 line 66 – column 4 line 4). Uesato (‘350) teaches “adjusting the phase shifts associated with one or more of the receive antennas comprises controlling one or more phase shifters conveying the signals from the receive antennas in said arrangement (column 4 lines 5-31: a phase shifter shifts the phase of either received wave among the first pair of received waves, wherein the composite wave generation unit generates a second composite wave from a second pair of received waves comprising a received wave the phase of which has been shifted; column 9 line 39 – 53: configuration is also possible in which the phase shifter 30 is connected to the antenna 11 rather than to the antenna 13, and the phase of the received wave W11 is delayed instead of the received wave W13; Column 12 line 57 – column 13 line 3:  the phase of the wave W23 received from the antenna 13 is delayed, so that an antenna pattern P6 is formed having directivity at the azimuth angle .theta.6, shifted from the azimuth angle 0.degree…hence in this case, the phase shifter 30 corresponds to the "directivity control unit").”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972) with the teaching of Uesato (‘350) for more reliable antenna calibration for radar detection (Uesato (‘350) – column 4 lines 48-56). In addition, both prior art references, (Melzer et al. (‘972), Uesato (‘350), Motoda (‘947)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas.  
Regarding Claim 5, which is dependent on independent claim 1, Melzer et al. (‘972)/Uesato (‘350)/Motoda (‘947) discloses the radar detection method of claim 1. Melzer et al. (‘972) further discloses “forming the detection matrix from signals detected by the arrangement of receive comprises processing the signals using a digital signal processor to add respective phase shifts as determined by said adjusting operation (paragraph 83: it is understood that the embodiments described herein may be implemented by software…such software (e.g. a computer program) may include instructions that, when executed by a processor (e.g. DSP 40, see FIG. 3), cause the processor to carry out one or more methods according to the embodiments described herein…such software may be stored and distributed using any computer readable medium; paragraph 26: Figure 19: computing unit is further configured to identify chirp echoes which are affected by interference and to determine, for one or more selected frequency bins, corrected phase values based on phase values that are associated with chirp echoes not identified as affected by interference; paragraph 6: the correction/restoration of the phase information in a specific frequency bin of a range map; paragraph 27: Figure 20: correction/restoration of phase information in a range map…S2b- calculate corrected values for selected frequency bins based on phase values resulting from unaffected chirp echoes)”.
Regarding Claim 6, which is dependent on independent claim 1, Melzer et al. (‘972)/Uesato (‘350)/Motoda (‘947) discloses the radar detection method of claim 1. Melzer et al. (‘972) further discloses “the chirps transmitted by the arrangement of one or more transmit antennas comprise chirps transmitted by exactly one transmit antenna (paragraph 22: one or more antennas (e.g. transmit and/or receive antennas) to transmit chirps and to receive reflected chirps. For example, the radar transceiver IC generates a frame of equally spaced chirps and provides that frame of chirps to at least one transmit antenna for transmission)”.
Regarding Claim 23, Melzer et al. (‘972) discloses “a system for calibrating antennas (paragraph 8: FMCW radar system; paragraph 5: identifying chirp echoes which are affected by interference and determining, for one or more selected frequency bins, corrected phase values based on phase values; paragraph 29: RX antenna array may be used instead of a single RX antenna)3, 
the system comprising a non-transitory computer readable medium storing instructions executable by a processor (paragraph 83: the embodiments described herein may be implemented by software…such software (e.g. a computer program) may include instructions that, when executed by a processor (e.g. DSP 40, see FIG. 3), cause the processor to carry out one or more methods according to the embodiments described herein…such software may be stored and distributed using any computer readable medium), wherein the instructions comprise instructions to:
form a detection matrix from signals detected by an arrangement of antennas in response to chirps transmitted by an arrangement of transmit antennas (Figures 1-2, 11: chirps transmitted and reflected through transmit and receive antennas; Figure 6(a)-(c): forming detecting matrix; Figure 12: S1- calculate range map R[n,m] from digital radar signal (M consecutive chirp echoes, each represented by N samples; paragraph 29: more than one target may be in the field of view of a radar sensor, and an antenna array may be used instead of a single RX antenna…similarly, an antenna array may be used instead of a single TX antenna), the detection matrix having multiple rows each corresponding to one of said chirps (Figure 6( c): multiple rows, each row corresponding to chirp#), multiple columns each corresponding to a sample of said signals (Fig 6(a)-(c): each column showing samples), and multiple planes each corresponding to one of said antennas (paragraph 44: in the case of more than one RX antenna, a Range/Doppler Map Xa[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a=0, 1, . . . A−1, A denoting the number of RX antennas) …the A Range/Doppler Maps Xa [n, m] may be stacked to a three-dimensional array, sometimes referred to as “radar data cube”); 
derive a range matrix by performing a frequency transform on a portion of each row of the detection matrix (paragraph 42: the common method for calculating the Range-Doppler maps includes two steps, wherein each step includes the calculation of several Fourier Transforms, usually implemented using a Fast Fourier Transform (FFT) algorithm…for the following example, it is assumed that the digital radar signal y[n] provided by the ADC 30 (see FIG. 4) includes N×M samples representing M chirps, wherein each chirp is composed of N samples (sampling time interval TSAMPLE)…these N×M samples may be arranged in a two-dimensional array Y[n, m] (see diagram (c) of FIG. 6) with N lines and M columns… each column of the array Y[n, m] represents one chirp…the n.sup.th line of the array Y[n, m] includes the nth sample of each chirp…the line index n may also be seen as discrete time values n TSAMPLE on a “fast” time axis…similarly, the column index m (chirp number) may be seen as discrete time values m TCHIRP on a “slow” time axis; paragraph 43: In a first stage, a first FFT (usually referred to as Range FFT) is applied to each chirp…that is, the FFT is calculated for each one of the M columns of the array Y[n, m]…in other words, the FFT is applied to the matrix Y[n, m] along the “fast” time axis…the resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as range map R[n, m], wherein the M columns include the Fourier transforms of the M chirps…each one of the N lines includes the (complex valued) spectral values for a specific discrete frequency value (often referred to as frequency bin)…the range map R[n, m] is illustrated in diagram (c) of FIG. 6);
derive a velocity matrix by performing a frequency transform on a portion of each column of the range matrix (paragraph 44: in a second stage, a second FFT (usually referred to as Doppler FFT) is applied to each one of the N lines of the range map R[n, m]…each line includes the M spectral values of the M chirps for a specific frequency bin, wherein each frequency bin corresponds to a specific range/distance of a radar target…in other words, the FFT is applied to the range map R[n, m] along the “slow” time axis…the resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as Range/Doppler Map X[n, m]…a radar echo from a target will result in a peak appearing in a specific position of the Rnage/Doppler Map X[n, m]…the line number n∈[0, . . . , N−1] in which the peak appears represents the frequency bin, and the respective frequency value can be converted into range information, e.g. according to eqn. (1). The column number m∈[0, . . . , M−1] in which the peak appears represents the Doppler frequency (frequency shift due to the Doppler effect) that can be converted into velocity information…in the case of more than one RX antenna, a Range/Doppler Map X.sub.a[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a=0, 1, . . . A−1, A denoting the number of RX antennas) …the A Range/Doppler Maps X.sub.a[n, m] may be stacked to a three-dimensional array, sometimes referred to as “radar data cube”); and 
derive a direction-of-arrival matrix by performing a frequency transform on a portion of one or more layers of the velocity matrix (paragraph 29: Using antenna arrays allows for the measurement of the angle of incidence of a radar echo, usually referred to as direction of arrival (DoA); Paragraphs 80-81: the range Doppler map may be needed for other processing steps and evaluations, e.g. for the calculation of the direction of arrival in multi-channel radar systems by FFT on Range/Doppler map X[n,m]).” 
Melzer et al. (‘972) describes that the computing unit is further configured to identify chirp echoes which are affected by interference and to determine, for one or more selected frequency bins, corrected phase values based on phase values that are associated with chirp echoes not identified as affected by interference; paragraph 26: Figure 19 the correction/restoration of the phase information in a specific frequency bin of a range map (paragraph 6); correction/restoration of phase information in a range map…S2b- calculate corrected values for selected frequency bins based on phase values resulting from unaffected chirp echoes (paragraph 27: Figure 20). However, Melzer et al. (‘972) does not explicitly disclose “analyze the direction-of-arrival matrix to determine a current peak width; and adjust, based on the current peak width, phase shifts associated with one or more of the antennas.”  
Uesato (‘350) provide a radar device and similar which, even when an antenna pattern is displaced according to the reflection cross-sectional area of a target, can accurately make a true/false judgment of a detected azimuth angle [angle of arrival], based on received wave levels (column 3 line 66 – column 4 line 4). Uesato (‘350) teaches “analyze the direction-of-arrival matrix to determine a current peak width (column 1 lines 31-46: transmission paths of the received wave W21 received by the antenna 11 and of the received wave W22 received by the antenna 12 can be regarded as parallel. And, the arrival direction of the received waves W21 and W22, that is, the azimuth angle of the target T with respect to the reference direction F (azimuth angle 
    PNG
    media_image5.png
    19
    18
    media_image5.png
    Greyscale
), is .theta; column 2 lines 59-61: Figure 3A: the azimuth angle is plotted along the horizontal axis, and the vertical axis plots the level of waves received by an antenna 11 obtained by reflection from a target); and
adjust, based on the current peak width, phase shifts associated with one or more of the antennas (column 4 lines 5-31: an azimuth angle judgment unit which performs true/false judgment in which the detected azimuth angle is judged to be true when the level of the first composite wave at this detected azimuth angle is equal to or greater than a reference value, and the detected azimuth angle is judged to be false when the level is lower than the reference value…according to a preferable mode of the above aspect, a phase shifter shifts the phase of either received wave among the first pair of received waves, wherein the composite wave generation unit generates a second composite wave from a second pair of received waves comprising a received wave the phase of which has been shifted, and the azimuth angle judgment unit performs true/false judgment in which the detected azimuth angle is judged to be true when the level of either of the first or second composite wave at this detected azimuth angle is equal to or greater than a reference value, and the detected azimuth angle is judged to be false in other cases; column 5 lines 7-25: FIG. 7A and FIG. 7B explain composite wave antenna patterns used in true/false judgments in the first configuration example [based on the current peak width]; FIG. 8 is a flowchart explaining in detail the true/false judgment procedure for a detected azimuth angle in the first configuration example; Column 12 line 57 – column 13 line 3:  the antenna pattern of the composite wave B6 generated from the received waves W22 and W23 is explained. Here, the antennas 12 and 13 are separated by a distance 2d which is larger than the distance d between the antennas 11 and 12…hence the amount of change in the phase difference between the pair of received waves W22, W23 with the amount of displacement of the azimuth angle is still greater than for the composite wave B3, so that the antenna pattern for the composite wave B6 is still stepper than the antenna pattern P3…the phase of the wave W23 received from the antenna 13 is delayed, so that an antenna pattern P6 is formed having directivity at the azimuth angle 
    PNG
    media_image3.png
    17
    22
    media_image3.png
    Greyscale
, shifted from the azimuth angle 
    PNG
    media_image4.png
    18
    17
    media_image4.png
    Greyscale
…hence in this case, the phase shifter 30 corresponds to the "directivity control unit")”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Melzer et al. (‘972) with the teaching of Uesato (‘350) for more reliable antenna calibration for radar detection (Uesato (‘350) – column 4 lines 48-56). In addition, both of the prior art references, (Melzer et al. (‘972) and Uesato (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antenna.  
Melzer et al. (‘972)/Uesato (‘350) does not explicitly disclose “to concentrate energy distribution in a calibration process that enhances a collective radiation pattern by narrowing effective beam width of the receive antennas, wherein, following calibration, gain around a current peak in the collective radiation pattern is more symmetric as a function of azimuthal angle.”
Motoda (‘947) is in the field of radar communication. Motoda (‘947) teaches “to concentrate energy distribution in a calibration process that enhances a collective radiation pattern by narrowing effective beam width of the receive antennas (paragraph 36: reception beam forming; paragraph 41: the azimuth angle θ of the main lobe can be appropriately controlled by appropriately providing differences in the weighting (w1 to wM) shown in Figure 11. In addition, in Figure 12, for example, a mountain also occurs at a place where the azimuth angle θ is about 0.37π [rad] or the like...these peaks are gains generated at azimuth angles θ different from the original ones, and are called side lobes...generally, if the number of antennas is increased, the gain of the side lobe can be reduced, and the width of the azimuth angle θ of the main lobe can be narrowed...the resolution of the azimuth angle θ can be enhanced...in Figures 11 and 12, the directivity of the receiving side has been described, but the directivity can be given to the transmitting side in the same manner), wherein following calibration, gain around a current peak in the collective radiation pattern is more symmetric as a function of azimuthal angle (paragraph 40: Figure 12 is a diagram showing an example of characteristics of the linear array antenna of FIG. 11. FIG. 12 shows a result of simulating directivity when eight antennas are arranged at equal intervals (here, “λ/2” intervals) as shown in FIG. 11 (when M=8) and the weighting (w1 to wM) does not differ...in FIG. 12, the maximum gain is obtained when the azimuth angle θ is 0 [rad]...the peak containing this maximum gain is called the main lobe...the reflected wave (S(t)) from the target object is received with high sensitivity at the azimuth angle θ of the main lobe, and is received with low sensitivity at the other azimuth angles...therefore, the antenna is substantially oriented at the azimuth angle θ of the main lobe).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972)/Uesato (‘350) with the teaching of Motoda (‘947) for more reliable antenna calibration for radar detection (Motoda (‘947)–paragraph 29). In addition, all the prior art references, (Melzer et al. (‘972), Uesato (‘350), Motoda (‘947)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas. 

Claims 3, 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Melzer et al. (US 2019/0242972 A1)/Uesato (US 8,400,350 B2)/Motoda (US 2020/0256947 A1), and further in view of Jansen (US 2020/0049812 A1).
Regarding Claim 3, which is dependent on independent claim1, Melzer et al. (‘972)/Uesato (‘350)/Motoda (‘947) discloses the radar detection method of claim 1. Melzer et al. (‘972)/Motoda (‘947) does not explicitly disclose “adjusting the phase shifts associated with one or more of the receive antennas comprises repeating said operations of forming, deriving a range matrix, extracting, deriving a direction-of- arrival matrix, and analyzing to iteratively minimize the current peak width”.
Jansen (‘812) relates to the field of radar sensors (paragraph 1). Jansen (‘812) teaches “adjusting the phase shifts associated with one or more of the receive antennas comprises repeating said operations of forming, deriving a range matrix, extracting, deriving a direction-of- arrival matrix (paragraph 41: FIG. 8: an embodiment 330 of a method for resolving velocity ambiguity in a MIMO RADAR system. At 332, at 2-D matrix “Q” is formed from the data received at the receive channels 48…the formation of matrix Q is detailed in the description of FIG. 3 and FIG. 4. Matrix Q includes a plurality of complex data arranged in rows defining range gates (n), and columns defining Doppler gates (p)...estimate direction of arrival matrix at step 356…the complex data is processed by an outer loop  indexed by each range gate “n”, and an inner loop indexed by each Doppler gate “p”)4.”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972)/Motoda (‘947) with the teaching of Jansen (‘812) for improving radar antenna calibration for more efficient radar detection (Jansen (‘812) – paragraph 33). In addition, all of the prior art references, (Melzer et al. (‘972), Uesato (‘350), Motoda (‘947) and Jansen (‘812)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, forming range-Doppler matrix from received signals, detection by an arrangement/array of receive antennas.  
Uesato (‘350) teaches “analyzing to iteratively minimize the current peak width (column 7 lines 4-25: FIG. 7A and FIG. 7B explain composite wave antenna patterns used in true/false judgments in the first configuration example…in FIG. 7A and FIG. 7B, the horizontal axis indicates the azimuth angle, and the vertical axis indicates the level of the received wave W21 or W22, or the level of the composite wave of the pair of received waves W21, W22…First, as shown in FIG. 7A, when a target (small vehicle) is posited at all azimuth angles, the level of the received wave W21 or W22 from a target at each azimuth angle is indicated by the antenna pattern P1 for the single antenna 11 (or antenna 12) as shown in FIG. 3A. Next, the level of the composite wave at all azimuth angles is indicated by the antenna pattern P3. In the antenna pattern P3, the received waves W21 and W22 are in the same phase at azimuth angle
    PNG
    media_image6.png
    21
    18
    media_image6.png
    Greyscale
, so that the received level corresponding to the composite amplitude is maximum. And, as the azimuth angle moves from 
    PNG
    media_image6.png
    21
    18
    media_image6.png
    Greyscale
 to approach
    PNG
    media_image7.png
    23
    34
    media_image7.png
    Greyscale
, the phase difference between the received waves W21 and W22 increases, so that the level corresponding to the composite amplitude decreases rapidly. Here, comparing the antenna patterns P1 and P3, the amount of change in the level with the amount of displacement of the azimuth angle is steeper for the antenna pattern P3).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972)/Motoda (‘947)/Jansen (‘812) with the teaching of Uesato (‘350) for more reliable antenna calibration for radar detection (Uesato (‘350) – column 4 lines 48-56). In addition, all of the prior art references, (Melzer et al. (‘972), Motoda (‘947), Jansen (‘812) and Uesato (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas.  
Regarding Claim 7, Melzer et al. (‘972) discloses “a radar detection method with transmit antenna calibration (paragraph 5: radar method…identifying chirp echoes which are affected by interference and determining, for one or more selected frequency bins, corrected phase values based on phase values; paragraph 29: TX antenna)5, the method comprising:
forming a detection matrix from signals detected by an arrangement of receive antennas in response to chirps transmitted by an arrangement of transmit antennas (Figures 1-2, 11: chirps transmitted and reflected through transmit and receive antennas; Figure 6(a)-(c): forming detecting matrix; Figure 12: S1- calculate range map R[n, m] from digital radar signal (M consecutive chirp echoes, each represented by N samples; paragraph 29: more than one target may be in the field of view of a radar sensor, and an antenna array may be used instead of a single RX antenna…similarly, an antenna array may be used instead of a single TX antenna), the detection matrix having multiple rows each corresponding to one of said chirps (Figure 6( c): multiple rows, each row corresponding to chirp#), multiple columns each corresponding to a sample of said signals (Fig 6(a)-(c): each column showing samples), and multiple layers each corresponding to one of said receive antennas (paragraph 44: in the case of more than one RX antenna, a Range/Doppler Map Xa[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a=0, 1, . . . A−1, A denoting the number of RX antennas)…the A Range/Doppler Maps Xa [n, m] may be stacked to a three-dimensional array, sometimes referred to as “radar data cube”); 
deriving a direction-of-arrival matrix from the detection matrix (paragraph 29: using antenna arrays allows for the measurement of the angle of incidence of a radar echo, usually referred to as direction of arrival (DoA); paragraph 80: the range Doppler map may be needed for other processing steps and evaluations, e.g. for the calculation of the direction of arrival in multi-channel radar systems).” 
Melzer et al. (‘972) describes that the computing unit is further configured to identify chirp echoes which are affected by interference and to determine, for one or more selected frequency bins, corrected phase values based on phase values that are associated with chirp echoes not identified as affected by interference; paragraph 26: Figure 19 the correction/restoration of the phase information in a specific frequency bin of a range map (paragraph 6); correction/restoration of phase information in a range map…S2b- calculate corrected values for selected frequency bins based on phase values resulting from unaffected chirp echoes (paragraph 27: Figure 20). However, Melzer et al. (‘972) does not explicitly disclose “analyzing the direction-of-arrival matrix to determine a peak width; and adjusting phase shifts associated with one or more of the transmit antennas.”  
Uesato (‘350) provide a radar device and similar which, even when an antenna pattern is displaced according to the reflection cross-sectional area of a target, can accurately make a true/false judgment of a detected azimuth angle [angle of arrival], based on received wave levels (column 3 line 66 – column 4 line 4). Uesato (‘350) teaches “analyzing the direction-of-arrival matrix to determine a current peak width (column 1 lines 31-46: transmission paths of the received wave W21 received by the antenna 11 and of the received wave W22 received by the antenna 12…the arrival direction of the received waves W21 and W22, that is, the azimuth angle of the target T with respect to the reference direction F (azimuth angle 
    PNG
    media_image1.png
    19
    20
    media_image1.png
    Greyscale
), is 
    PNG
    media_image2.png
    13
    11
    media_image2.png
    Greyscale
; column 2 lines 59-61: Figure 3A: the azimuth angle is plotted along the horizontal axis, and the vertical axis plots the level of waves received by an antenna 11 obtained by reflection from a target)6; and
adjusting phase shifts associated with one or more of the antennas (column 7 lines 4-25: FIG. 7A and FIG. 7B explain composite wave antenna patterns used in true/false judgments in the first configuration example…in FIG. 7A and FIG. 7B, the horizontal axis indicates the azimuth angle, and the vertical axis indicates the level of the received wave W21 or W22, or the level of the composite wave of the pair of received waves W21, W22…First, as shown in FIG. 7A, when a target (small vehicle) is posited at all azimuth angles, the level of the received wave W21 or W22 from a target at each azimuth angle is indicated by the antenna pattern P1 for the single antenna 11 (or antenna 12) as shown in FIG. 3A. Next, the level of the composite wave at all azimuth angles is indicated by the antenna pattern P3. In the antenna pattern P3, the received waves W21 and W22 are in the same phase at azimuth angle
    PNG
    media_image6.png
    21
    18
    media_image6.png
    Greyscale
, so that the received level corresponding to the composite amplitude is maximum. And, as the azimuth angle moves from 
    PNG
    media_image6.png
    21
    18
    media_image6.png
    Greyscale
 to approach
    PNG
    media_image8.png
    26
    33
    media_image8.png
    Greyscale
, the phase difference between the received waves W21 and W22 increases, so that the level corresponding to the composite amplitude decreases rapidly. Here, comparing the antenna patterns P1 and P3, the amount of change in the level with the amount of displacement of the azimuth angle is steeper for the antenna pattern P3)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972) with the teaching of Uesato (‘350) for more reliable antenna calibration for radar detection (Uesato (‘350) – column 4 lines 48-56). In addition, both of the prior art references, (Melzer et al. (‘972) and Uesato (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas.  
Jansen (‘812) relates to the field of radar sensors (paragraph 1). Jansen (‘812) teaches “adjusting phase shifts associated with one or more of the transmit antennas (paragraph 64: the processor is configured to determine a cyclical shift between Doppler gates of the complex values received by the receive channels, wherein each of the complex values are associated with a reflection from each transmit….the processor is configured to correct the cyclical shift of the complex values associated with the reflection of the plurality of chirps and to form a direction of arrival (DOA) snapshot by combining a response from each of the receive channels, wherein the DOA snapshot defines an angle between a first path connecting the reflector to the receive antenna and a second path connecting the receiver antenna to a reference plane…the frequency offset circuit includes a phase rotator configured to invert a phase of the LO signal for each transmit channel for each chirp; paragraph 33: these antennas can be used to estimate the direction under which the reflected signal was received, based upon the difference in phase shift of the received signals…each transmit channel 20 is encoded by modulating each transmitted waveform with a linearly increasing phase shift)”. 
Examiner’s Note: Jansen (‘812) describes: a plurality of receive channels, wherein each receive channel comprises: a receive antenna configured to receive a reflection of the plurality of chirps by a reflector and to generate a received signal, a mixer configured to demodulate the received signal with the LO signal to generate a demodulated signal, and an Analog to Digital Converter (ADC) configured to sample the demodulated signal to generate a plurality of time-domain samples of the receive channel; and a processor configured to receive the time-domain samples and to generate a two-dimensional matrix of complex values from the time-domain samples, wherein each complex value is indexed by a range gate and a Doppler gate, and the processor is configured to determine a cyclical shift between Doppler gates of the complex values received by the receive channels, wherein each of the complex values are associated with a reflection from each transmit. The processor is configured to correct the cyclical shift of the complex values associated with the reflection of the plurality of chirps and to form a direction of arrival (DOA) snapshot by combining a response from each of the receive channels (paragraph 64).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972) with the teaching of Jansen (‘812) for improving radar antenna calibration for more efficient radar detection (Jansen (‘812) – paragraph 33). In addition, both of the prior art references, (Melzer et al. (‘972), Uesato (‘350) and Jansen (‘812)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, forming range-Doppler matrix from received signals, detection by an arrangement/array of receive antennas.  
Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812) does not explicitly disclose “to concentrate energy distribution in a calibration process that enhances a collective radiation pattern by narrowing effective beam width of the receive antennas, wherein, following calibration, gain around a current peak in the collective radiation pattern is more symmetric as a function of azimuthal angle.”
Motoda (‘947) is in the field of radar communication. Motoda (‘947) teaches “to concentrate energy distribution in a calibration process that enhances a collective radiation pattern by narrowing effective beam width of the receive antennas (paragraph 36: reception beam forming; paragraph 41: the azimuth angle θ of the main lobe can be appropriately controlled by appropriately providing differences in the weighting (w1 to wM) shown in Figure 11. In addition, in Figure 12, for example, a mountain also occurs at a place where the azimuth angle θ is about 0.37π [rad] or the like...these peaks are gains generated at azimuth angles θ different from the original ones, and are called side lobes...generally, if the number of antennas is increased, the gain of the side lobe can be reduced, and the width of the azimuth angle θ of the main lobe can be narrowed...the resolution of the azimuth angle θ can be enhanced...in Figures 11 and 12, the directivity of the receiving side has been described, but the directivity can be given to the transmitting side in the same manner), wherein following calibration, gain around a current peak in the collective radiation pattern is more symmetric as a function of azimuthal angle (paragraph 40: Figure 12 is a diagram showing an example of characteristics of the linear array antenna of FIG. 11. FIG. 12 shows a result of simulating directivity when eight antennas are arranged at equal intervals (here, “λ/2” intervals) as shown in FIG. 11 (when M=8) and the weighting (w1 to wM) does not differ...in FIG. 12, the maximum gain is obtained when the azimuth angle θ is 0 [rad]...the peak containing this maximum gain is called the main lobe... the reflected wave (S(t)) from the target object is received with high sensitivity at the azimuth angle θ of the main lobe, and is received with low sensitivity at the other azimuth angles...therefore, the antenna is substantially oriented at the azimuth angle θ of the main lobe).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812) with the teaching of Motoda (‘947) for more reliable antenna calibration for radar detection (Motoda (‘947) – paragraph 29). In addition, all the prior art references, (Melzer et al. (‘972), Uesato (‘350), Jansen (‘812) and Motoda (‘947)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas. 
Regarding Claim 8, which is dependent on independent claim 7, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812)/Motoda (‘947) discloses the radar detection method of claim 7. Melzer et al. (‘972) further discloses “said deriving the direction-of-arrival matrix includes: deriving a range matrix by performing a frequency transform on a portion of each row of the detection matrix (paragraph 42: the common method for calculating the Range-Doppler maps includes two steps, wherein each step includes the calculation of several Fourier Transforms, usually implemented using a Fast Fourier Transform (FFT) algorithm…for the following example, it is assumed that the digital radar signal y[n] provided by the ADC 30 (see FIG. 4) includes N×M samples representing M chirps, wherein each chirp is composed of N samples (sampling time interval TSAMPLE)…these N×M samples may be arranged in a two-dimensional array Y[n, m] (see diagram (c) of FIG. 6) with N lines and M columns… each column of the array Y[n, m] represents one chirp…the n.sup.th line of the array Y[n, m] includes the nth sample of each chirp…the line index n may also be seen as discrete time values n TSAMPLE on a “fast” time axis…similarly, the column index m (chirp number) may be seen as discrete time values m TCHIRP on a “slow” time axis; paragraph 43: In a first stage, a first FFT (usually referred to as Range FFT) is applied to each chirp…that is, the FFT is calculated for each one of the M columns of the array Y[n, m]…in other words, the FFT is applied to the matrix Y[n, m] along the “fast” time axis…the resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as range map R[n, m], wherein the M columns include the Fourier transforms of the M chirps…each one of the N lines includes the (complex valued) spectral values for a specific discrete frequency value (often referred to as frequency bin)…the range map R[n, m] is illustrated in diagram (c) of FIG. 6);
deriving a velocity matrix by performing a frequency transform on a portion of each column of the range matrix (paragraph 44: in a second stage, a second FFT (usually referred to as Doppler FFT) is applied to each one of the N lines of the range map R[n, m]…each line includes the M spectral values of the M chirps for a specific frequency bin, wherein each frequency bin corresponds to a specific range/distance of a radar target…in other words, the FFT is applied to the range map R[n, m] along the “slow” time axis…the resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as Range/Doppler Map X[n, m]…a radar echo from a target will result in a peak appearing in a specific position of the Rnage/Doppler Map X[n, m]…the line number n∈[0, . . . , N−1] in which the peak appears represents the frequency bin, and the respective frequency value can be converted into range information, e.g. according to eqn. (1). The column number m∈[0, . . . , M−1] in which the peak appears represents the Doppler frequency (frequency shift due to the Doppler effect) that can be converted into velocity information…in the case of more than one RX antenna, a Range/Doppler Map Xa[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a=0, 1, . . . A−1, A denoting the number of RX antennas) …the A Range/Doppler Maps Xa[n, m] may be stacked to a three-dimensional array, sometimes referred to as “radar data cube”); and 
performing a frequency transform on a portion of one or more layers of the velocity matrix (Paragraphs 80-81: the range Doppler map may be needed for other processing steps and evaluations, e.g. for the calculation of the direction of arrival in multi-channel radar systems by FFT on Range/Doppler map X[n,m])”.
Regarding Claim 9, which is dependent on independent claim 7, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812)/Motoda (‘947) discloses the radar detection method of claim 7. Melzer et al. (‘972)/Motoda (‘947) does not explicitly disclose “adjusting the phase shifts associated with one or more of the transmit antennas comprises repeating said operations of forming, deriving a range matrix, extracting, deriving a velocity matrix, and analyzing to iteratively minimize the current peak width”.
Jansen (‘812) relates to the field of radar sensors (paragraph 1). Jansen (‘812) teaches “adjusting the phase shifts associated with one or more of the transmit antennas comprises repeating said operations of forming, deriving a range matrix, extracting, deriving a velocity matrix (paragraph 41: FIG. 8: an embodiment 330 of a method for resolving velocity ambiguity in a MIMO RADAR system. At 332, at 2-D matrix “Q” is formed from the data received at the receive channels 48…the formation of matrix Q is detailed in the description of FIG. 3 and FIG. 4. Matrix Q includes a plurality of complex data arranged in rows defining range gates (n), and columns defining Doppler gates (p)...estimate direction of arrival matrix at step 356…the complex data is processed by an outer loop  indexed by each range gate “n”, and an inner loop indexed by each Doppler gate “p”)7.”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972)/Motoda (‘947) with the teaching of Jansen (‘812) for improving radar antenna calibration for more efficient radar detection (Jansen (‘812) – paragraph 33). In addition, both of the prior art references, (Melzer et al. (‘972), Jansen (‘812), Motoda (‘947)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, forming range-Doppler matrix from received signals, detection by an arrangement/array of receive antennas.  
Uesato (‘350) teaches “analyzing to iteratively minimize the current peak width (column 7 lines 4-25: FIG. 7A and FIG. 7B explain composite wave antenna patterns used in true/false judgments in the first configuration example…in FIG. 7A and FIG. 7B, the horizontal axis indicates the azimuth angle, and the vertical axis indicates the level of the received wave W21 or W22, or the level of the composite wave of the pair of received waves W21, W22…First, as shown in FIG. 7A, when a target (small vehicle) is posited at all azimuth angles, the level of the received wave W21 or W22 from a target at each azimuth angle is indicated by the antenna pattern P1 for the single antenna 11 (or antenna 12) as shown in FIG. 3A. Next, the level of the composite wave at all azimuth angles is indicated by the antenna pattern P3. In the antenna pattern P3, the received waves W21 and W22 are in the same phase at azimuth angle
    PNG
    media_image9.png
    20
    16
    media_image9.png
    Greyscale
, so that the received level corresponding to the composite amplitude is maximum. And, as the azimuth angle moves from 
    PNG
    media_image9.png
    20
    16
    media_image9.png
    Greyscale
to approach 
    PNG
    media_image8.png
    26
    33
    media_image8.png
    Greyscale
degree, the phase difference between the received waves W21 and W22 increases, so that the level corresponding to the composite amplitude decreases rapidly. Here, comparing the antenna patterns P1 and P3, the amount of change in the level with the amount of displacement of the azimuth angle is steeper for the antenna pattern P3).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972)/Motoda (‘947)/Jansen (‘812) with the teaching of Uesato (‘350) for more reliable antenna calibration for radar detection (Uesato (‘350) – column 4 lines 48-56). In addition, all of the prior art references, (Melzer et al. (‘972), Jansen (‘812), Motoda (‘947) and Uesato (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas.  
Regarding Claim 10, which is dependent on independent claim 7, Melzer et al. (‘972)/Jansen (‘812)/Motoda (‘947) discloses the radar detection method of claim 7. Melzer et al. (‘972)/Jansen (‘812)/Motoda (‘947) does not explicitly disclose “adjusting the phase shifts associated with one or more of the transmit antennas comprises controlling one or more phase shifters that convey the chirps to the transmit antennas in said arrangement.”
Jansen (‘812) relates to the field of radar sensors (paragraph 1). Jansen (‘812) teaches “adjusting the phase shifts associated with one or more of the transmit antennas comprises controlling one or more phase shifters that convey the chirps to the transmit antennas in said arrangement (paragraph 64: the processor is configured to determine a cyclical shift between Doppler gates of the complex values received by the receive channels, wherein each of the complex values are associated with a reflection from each transmit….the processor is configured to correct the cyclical shift of the complex values associated with the reflection of the plurality of chirps and to form a direction of arrival (DOA) snapshot by combining a response from each of the receive channels, wherein the DOA snapshot defines an angle between a first path connecting the reflector to the receive antenna and a second path connecting the receiver antenna to a reference plane…the frequency offset circuit includes a phase rotator configured to invert a phase of the LO signal for each transmit channel for each chirp; paragraph 33: these antennas can be used to estimate the direction under which the reflected signal was received, based upon the difference in phase shift of the received signals…each transmit channel 20 is encoded by modulating each transmitted waveform with a linearly increasing phase shift).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972)/Uesato (‘350)/Motoda (‘947) with the teaching of Jansen (‘812) for improving radar antenna calibration for more efficient radar detection (Jansen (‘812) – paragraph 33). In addition, both of the prior art references, (Melzer et al. (‘972), Uesato (‘350), Motoda (‘947), Jansen (‘812)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, forming range-Doppler matrix from received signals, detection by an arrangement/array of receive antennas.  
Regarding Claim 11, which is dependent on independent claim 7, Melzer et al. (‘972)/Uesato (‘350)/Motoda (‘947)/Jansen discloses the radar detection method of claim 7. Melzer et al. (‘972) further discloses “the signals detected by the arrangement of one or more receive antennas comprise signals detected by exactly one receive antenna (paragraph 22: one or more antennas (e.g. transmit and/or receive antennas) to transmit chirps and to receive reflected chirps)”.
Regarding Claim 12, Melzer et al. (‘972) discloses “a radar transceiver (Figure 3: block diagram illustrating the basic structure of an FMCW radar device; paragraph 18: Figure 11: a circuit diagram illustrating one example of an analog RF frontend of a radar sensor and an analog RF frontend of an interferer) that comprises: 
one or more transmitter circuits configured to drive a transmit antenna arrangement to emit a signal towards one or more objects (Figure 4: TX antenna 5, RF amplifier 102, and Local oscillator 101 are part of the transmitter circuit; Figure 11: transmitter circuit transmitting towards target T); 
each receiver is configured to detect a signal from a receive antenna (paragraph 6: the radar device includes a radar receiver that is configured to receive a plurality of chirp echoes of transmitted radar signals; Figure 11: receiver circuit receiving signal reflected off target T) during a detection period (Figure 5: 1st acquisition period, 2nd acquisition period), 
a processor coupled to the one or more transmitter circuits and the arrangement of receivers (paragraph 32: Figure 3: the overall system is controlled by a system controller 50, which may be at least partly implemented using a processor executing appropriate firmware…the processor may be included, e.g. in a microcontroller a digital signal processor, or the like. The digital signal processor 40 (DSP) may be part of the system controller 50 or separate therefrom),
wherein the processor is configured to perform a method (paragraph 5: radar method…identifying chirp echoes which are affected by interference and determining, for one or more selected frequency bins, corrected phase values based on phase values) comprising:
forming a detection matrix from signals detected by an arrangement of receive antennas in response to chirps transmitted by an arrangement of transmit antennas (Figures 1-2, 11: chirps transmitted and reflected through transmit and receive antennas; Figure 6(a)-(c): forming detecting matrix; Figure 12: S1- calculate range map R[n,m] from digital radar signal (M consecutive chirp echoes, each represented by N samples; paragraph 29: more than one target may be in the field of view of a radar sensor, and an antenna array may be used instead of a single RX antenna…similarly, an antenna array may be used instead of a single TX antenna), the detection matrix having multiple rows each corresponding to one of said chirps (Figure 6( c): multiple rows, each row corresponding to chirp#), multiple columns each corresponding to a sample of said signals (Fig 6(a)-(c): each column showing samples), and multiple planes each corresponding to one of said receive antennas (paragraph 44: in the case of more than one RX antenna, a Range/Doppler Map Xa[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a=0, 1, . . . A−1, A denoting the number of RX antennas) …the A Range/Doppler Maps Xa [n, m] may be stacked to a three-dimensional array, sometimes referred to as “radar data cube”); 
deriving a direction-of-arrival matrix from the detection matrix (paragraph 29: Using antenna arrays allows for the measurement of the angle of incidence of a radar echo, usually referred to as direction of arrival (DoA); paragraph 80: the range Doppler map may be needed for other processing steps and evaluations, e.g. for the calculation of the direction of arrival in multi-channel radar systems).” 
Melzer et al. (‘972) describes that the computing unit is further configured to identify chirp echoes which are affected by interference and to determine, for one or more selected frequency bins, corrected phase values based on phase values that are associated with chirp echoes not identified as affected by interference; paragraph 26: Figure 19 the correction/restoration of the phase information in a specific frequency bin of a range map (paragraph 6); correction/restoration of phase information in a range map…S2b- calculate corrected values for selected frequency bins based on phase values resulting from unaffected chirp echoes (paragraph 27: Figure 20). However, Melzer et al. (‘972) does not explicitly disclose “an arrangement of receivers”, “each receive antenna having an associated phase shift that is adjustable relative to the other receiver antennas “, analyzing the direction-of-arrival matrix to determine a current peak width; and adjusting, based on the current peak width, phase shifts associated with one or more of the receive antennas.”  
Uesato (‘350) provide a radar device and similar which, even when an antenna pattern is displaced according to the reflection cross-sectional area of a target, can accurately make a true/false judgment of a detected azimuth angle [angle of arrival], based on received wave levels (column 3 line 66 – column 4 line 4). Uesato (‘350) teaches “each receive antenna having an associated phase shift that is adjustable relative to the other receiver antennas (column 1 lines 31-46: transmission paths of the received wave W21 received by the antenna 11 and of the received wave W22 received by the antenna 12…the arrival direction of the received waves W21 and W22, that is, the azimuth angle of the target T with respect to the reference direction F (azimuth angle 
    PNG
    media_image1.png
    19
    20
    media_image1.png
    Greyscale
), is 
    PNG
    media_image2.png
    13
    11
    media_image2.png
    Greyscale
; column 2 lines 59-61: Figure 3A: the azimuth angle is plotted along the horizontal axis, and the vertical axis plots the level of waves received by an antenna 11 obtained by reflection from a target), and wherein each of the detected signals corresponds to the emitted signal (FIG. 8: S83 transmit transmission wave, and generate composite wave of the pair W21, W22 received by the antenna pair 11,12),
 “analyzing the direction-of-arrival matrix to determine a current peak width (column 1 lines 31-46: transmission paths of the received wave W21 received by the antenna 11 and of the received wave W22 received by the antenna 12 can be regarded as parallel. And, the arrival direction of the received waves W21 and W22, that is, the azimuth angle of the target T with respect to the reference direction F (azimuth angle 0.degree.), is .theta; column 2 lines 59-61: Figure 3A: the azimuth angle is plotted along the horizontal axis, and the vertical axis plots the level of waves received by an antenna 11 obtained by reflection from a target); and
adjusting, based on the current peak width, phase shifts associated with one or more of the receive antennas (column 4 lines 5-31: an azimuth angle judgment unit which performs true/false judgment in which the detected azimuth angle is judged to be true when the level of the first composite wave at this detected azimuth angle is equal to or greater than a reference value, and the detected azimuth angle is judged to be false when the level is lower than the reference value…according to a preferable mode of the above aspect, a phase shifter shifts the phase of either received wave among the first pair of received waves, wherein the composite wave generation unit generates a second composite wave from a second pair of received waves comprising a received wave the phase of which has been shifted, and the azimuth angle judgment unit performs true/false judgment in which the detected azimuth angle is judged to be true when the level of either of the first or second composite wave at this detected azimuth angle is equal to or greater than a reference value, and the detected azimuth angle is judged to be false in other cases; column 5 lines 7-25: FIG. 7A and FIG. 7B explain composite wave antenna patterns used in true/false judgments in the first configuration example [based on the current peak width]; FIG. 8 is a flowchart explaining in detail the true/false judgment procedure for a detected azimuth angle in the first configuration example; Column 12 line 57 – column 13 line 3:  the antenna pattern of the composite wave B6 generated from the received waves W22 and W23 is explained. Here, the antennas 12 and 13 are separated by a distance 2d which is larger than the distance d between the antennas 11 and 12…hence the amount of change in the phase difference between the pair of received waves W22, W23 with the amount of displacement of the azimuth angle is still greater than for the composite wave B3, so that the antenna pattern for the composite wave B6 is still stepper than the antenna pattern P3…the phase of the wave W23 received from the antenna 13 is delayed, so that an antenna pattern P6 is formed having directivity at the azimuth angle 
    PNG
    media_image3.png
    17
    22
    media_image3.png
    Greyscale
, shifted from the azimuth angle 
    PNG
    media_image4.png
    18
    17
    media_image4.png
    Greyscale
…hence in this case, the phase shifter 30 corresponds to the "directivity control unit")”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar transceiver of Melzer et al. (‘972) with the teaching of Uesato (‘350) for more reliable antenna calibration for radar detection (Uesato (‘350) – column 4 lines 48-56). In addition, both prior art references, (Melzer et al. (‘972) and Uesato (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas.  
Jansen (‘812) relates to the field of radar sensors (paragraph 1). Jansen (‘812) teaches “an arrangement of receivers (Figure 1: an arrangement of receivers).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar transceiver of Melzer et al. (‘972) with the teaching of Jansen (‘812) for improving radar antenna calibration for more efficient radar detection (Jansen (‘812) – paragraph 33). In addition, all of the prior art references, (Melzer et al. (‘972), Uesato (‘350) and Jansen (‘812)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, forming range-Doppler matrix from received signals, detection by an arrangement/array of receive antennas.  
Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812) does not explicitly disclose “to concentrate energy distribution in a calibration process that enhances a collective radiation pattern by narrowing effective beam width of the receive antennas, wherein, following calibration, gain around a current peak in the collective radiation pattern is more symmetric as a function of azimuthal angle.”
Motoda (‘947) is in the field of radar communication. Motoda (‘947) teaches “to concentrate energy distribution in a calibration process that enhances a collective radiation pattern by narrowing effective beam width of the receive antennas (paragraph 36: reception beam forming; paragraph 41: the azimuth angle θ of the main lobe can be appropriately controlled by appropriately providing differences in the weighting (w1 to wM) shown in Figure 11. In addition, in Figure 12, for example, a mountain also occurs at a place where the azimuth angle θ is about 0.37π [rad] or the like...these peaks are gains generated at azimuth angles θ different from the original ones, and are called side lobes...generally, if the number of antennas is increased, the gain of the side lobe can be reduced, and the width of the azimuth angle θ of the main lobe can be narrowed...the resolution of the azimuth angle θ can be enhanced...in Figures 11 and 12, the directivity of the receiving side has been described, but the directivity can be given to the transmitting side in the same manner), wherein following calibration, gain around a current peak in the collective radiation pattern is more symmetric as a function of azimuthal angle (paragraph 40: Figure 12 is a diagram showing an example of characteristics of the linear array antenna of FIG. 11. FIG. 12 shows a result of simulating directivity when eight antennas are arranged at equal intervals (here, “λ/2” intervals) as shown in FIG. 11 (when M=8) and the weighting (w1 to wM) does not differ...in FIG. 12, the maximum gain is obtained when the azimuth angle θ is 0 [rad]...the peak containing this maximum gain is called the main lobe...the reflected wave (S(t)) from the target object is received with high sensitivity at the azimuth angle θ of the main lobe, and is received with low sensitivity at the other azimuth angles...therefore, the antenna is substantially oriented at the azimuth angle θ of the main lobe).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972)/Uesato (‘350) with the teaching of Motoda (‘947) for more reliable antenna calibration for radar detection (Motoda (‘947)–paragraph 29). In addition, all the prior art references, (Melzer et al. (‘972), Uesato (‘350), Jansen (‘812) and Motoda (‘947)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas. 
Regarding Claim 13, which is dependent on independent claim 12, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812)/Motoda (‘947) discloses the radar transceiver of claim 12. Melzer et al. (‘972) further discloses “deriving the direction-of- arrival matrix includes: deriving a range matrix by performing a frequency transform on a portion of each row of the detection matrix (paragraph 42: the common method for calculating the Range-Doppler maps includes two steps, wherein each step includes the calculation of several Fourier Transforms, usually implemented using a Fast Fourier Transform (FFT) algorithm…for the following example, it is assumed that the digital radar signal y[n] provided by the ADC 30 (see FIG. 4) includes N×M samples representing M chirps, wherein each chirp is composed of N samples (sampling time interval TSAMPLE)…these N×M samples may be arranged in a two-dimensional array Y[n, m] (see diagram (c) of FIG. 6) with N lines and M columns… each column of the array Y[n, m] represents one chirp…the n.sup.th line of the array Y[n, m] includes the nth sample of each chirp…the line index n may also be seen as discrete time values n TSAMPLE on a “fast” time axis…similarly, the column index m (chirp number) may be seen as discrete time values m TCHIRP on a “slow” time axis; paragraph 43: In a first stage, a first FFT (usually referred to as Range FFT) is applied to each chirp…that is, the FFT is calculated for each one of the M columns of the array Y[n, m]…in other words, the FFT is applied to the matrix Y[n, m] along the “fast” time axis…the resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as range map R[n, m], wherein the M columns include the Fourier transforms of the M chirps…each one of the N lines includes the (complex valued) spectral values for a specific discrete frequency value (often referred to as frequency bin)…the range map R[n, m] is illustrated in diagram (c) of FIG. 6);
deriving a velocity matrix by performing a frequency transform on a portion of each column of the range matrix (paragraph 44: in a second stage, a second FFT (usually referred to as Doppler FFT) is applied to each one of the N lines of the range map R[n, m]…each line includes the M spectral values of the M chirps for a specific frequency bin, wherein each frequency bin corresponds to a specific range/distance of a radar target…in other words, the FFT is applied to the range map R[n, m] along the “slow” time axis…the resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as Range/Doppler Map X[n, m]…a radar echo from a target will result in a peak appearing in a specific position of the Rnage/Doppler Map X[n, m]…the line number n∈[0, . . . , N−1] in which the peak appears represents the frequency bin, and the respective frequency value can be converted into range information, e.g. according to eqn. (1). The column number m∈[0, . . . , M−1] in which the peak appears represents the Doppler frequency (frequency shift due to the Doppler effect) that can be converted into velocity information…in the case of more than one RX antenna, a Range/Doppler Map Xa[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a=0, 1, . . . A−1, A denoting the number of RX antennas)…the A Range/Doppler Maps Xa[n, m] may be stacked to a three-dimensional array, sometimes referred to as “radar data cube”); and 
performing a frequency transform on a portion of one or more layers of the velocity matrix (Paragraphs 80-81: the range Doppler map may be needed for other processing steps and evaluations, e.g. for the calculation of the direction of arrival in multi-channel radar systems by FFT on Range/Doppler map X[n,m])”.
Regarding Claim 14, which is dependent on independent claim 12, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812)/Motoda (‘947) discloses the radar transceiver of claim 12. Melzer et al. (‘972)/Motoda (‘947) does not explicitly disclose “adjusting the phase shifts associated with one or more of the receive antennas comprises repeating said operations of forming, deriving a range matrix, deriving a velocity matrix, deriving a direction-of-arrival matrix and analyzing to iteratively minimize the current peak width”.
Jansen (‘812) relates to the field of radar sensors (paragraph 1). Jansen (‘812) teaches “adjusting the phase shifts associated with one or more of the receive antennas comprises repeating said operations of forming, deriving a range matrix, deriving a velocity matrix, deriving a direction-of-arrival matrix (paragraph 41: FIG. 8 shows an embodiment 330 of a method for resolving velocity ambiguity in a MIMO RADAR system. At 332, at 2-D matrix “Q” is formed from the data received at the receive channels 48. The formation of matrix Q is detailed in the description of FIG. 3 and FIG. 4. Matrix Q includes a plurality of complex data arranged in rows defining range gates (n), and columns defining Doppler gates (p)...estimate direction of arrival matrix at step 356…the complex data is processed by an outer loop indexed by each range gate “n”, and an inner loop indexed by each Doppler gate “p”).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar transceiver of Melzer et al. (‘972)/Motoda (‘947) with the teaching of Jansen (‘812) for improving radar antenna calibration for more efficient radar detection (Jansen (‘812) – paragraph 33). In addition, both of the prior art references, (Melzer et al. (‘972), Motoda (‘947) and Jansen (‘812)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, forming range-Doppler matrix from received signals, detection by an arrangement/array of receive antennas.    
Uesato (‘350) teaches “analyzing to iteratively minimize the current peak width (column 7 lines 4-25: FIG. 7A and FIG. 7B explain composite wave antenna patterns used in true/false judgments in the first configuration example…in FIG. 7A and FIG. 7B, the horizontal axis indicates the azimuth angle, and the vertical axis indicates the level of the received wave W21 or W22, or the level of the composite wave of the pair of received waves W21, W22…First, as shown in FIG. 7A, when a target (small vehicle) is posited at all azimuth angles, the level of the received wave W21 or W22 from a target at each azimuth angle is indicated by the antenna pattern P1 for the single antenna 11 (or antenna 12) as shown in FIG. 3A. Next, the level of the composite wave at all azimuth angles is indicated by the antenna pattern P3. In the antenna pattern P3, the received waves W21 and W22 are in the same phase at azimuth angle
    PNG
    media_image5.png
    19
    18
    media_image5.png
    Greyscale
, so that the received level corresponding to the composite amplitude is maximum. And, as the azimuth angle moves from 
    PNG
    media_image5.png
    19
    18
    media_image5.png
    Greyscale
 to approach
    PNG
    media_image10.png
    17
    34
    media_image10.png
    Greyscale
, the phase difference between the received waves W21 and W22 increases, so that the level corresponding to the composite amplitude decreases rapidly. Here, comparing the antenna patterns P1 and P3, the amount of change in the level with the amount of displacement of the azimuth angle is steeper for the antenna pattern P3).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar transceiver of Melzer et al. (‘972)/Jansen (‘812)/Motoda (‘947) with the teaching of Uesato (‘350) for more reliable antenna calibration for radar detection (Uesato (‘350) – column 4 lines 48-56). In addition, all of the prior art references, (Melzer et al. (‘972), Jansen (‘812), Motoda (‘947) and Uesato (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas.  
Regarding Claim 15, which is dependent on independent claim 12, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812)/Motoda (‘947) discloses the radar transceiver of claim 12. Melzer et al. (‘972)/Jansen (‘812)/Motoda (‘947) does not explicitly disclose “adjusting the phase shifts associated with one or more of the receive antennas comprises controlling one or more phase shifters conveying the signals from the receive antennas in said arrangement.”
Uesato (‘350) provide a radar device and similar which, even when an antenna pattern is displaced according to the reflection cross-sectional area of a target, can accurately make a true/false judgment of a detected azimuth angle [angle of arrival], based on received wave levels (column 3 line 66 – column 4 line 4). Uesato (‘350) teaches “adjusting the phase shifts associated with one or more of the receive antennas comprises controlling one or more phase shifters conveying the signals from the receive antennas in said arrangement (column 4 lines 5-31: a phase shifter shifts the phase of either received wave among the first pair of received waves, wherein the composite wave generation unit generates a second composite wave from a second pair of received waves comprising a received wave the phase of which has been shifted; column 9 line 39 – 53: configuration is also possible in which the phase shifter 30 is connected to the antenna 11 rather than to the antenna 13, and the phase of the received wave W11 is delayed instead of the received wave W13; Column 12 line 57 – column 13 line 3:  the phase of the wave W23 received from the antenna 13 is delayed, so that an antenna pattern P6 is formed having directivity at the azimuth angle .theta.6, shifted from the azimuth angle 0.degree…hence in this case, the phase shifter 30 corresponds to the "directivity control unit").”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar transceiver of Melzer et al. (‘972) with the teaching of Uesato (‘350) for more reliable antenna calibration for radar detection (Uesato (‘350) – column 4 lines 48-56). In addition, all of the prior art references, (Melzer et al. (‘972), Jansen (‘812), Motoda (‘947) and Uesato (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas.  
Regarding Claim 16, which is dependent on independent claim 12, Melzer et al. (‘972)/Uesato (‘350)/ Jansen (‘812)/Motoda (‘947) discloses the radar transceiver of claim 12. Melzer et al. (‘972) further discloses “forming the detection matrix from the detected signals comprises processing the detected signals to add respective phase shifts as determined by said adjusting operation (paragraph 83: it is understood that the embodiments described herein may be implemented by software…such software (e.g. a computer program) may include instructions that, when executed by a processor (e.g. DSP 40, see FIG. 3), cause the processor to carry out one or more methods according to the embodiments described herein…such software may be stored and distributed using any computer readable medium; paragraph 26: Figure 19: computing unit is further configured to identify chirp echoes which are affected by interference and to determine, for one or more selected frequency bins, corrected phase values based on phase values that are associated with chirp echoes not identified as affected by interference; paragraph 6: the correction/restoration of the phase information in a specific frequency bin of a range map; paragraph 27: Figure 20: correction/restoration of phase information in a range map…S2b- calculate corrected values for selected frequency bins based on phase values resulting from unaffected chirp echoes)”.
Regarding Claim 17, which is dependent on independent claim 12, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812)/Motoda (‘947) discloses the radar transceiver of claim 12. Melzer et al. (‘972) further discloses “the chirps transmitted by the arrangement of one or more transmit antennas chirps transmitted by exactly one transmit antenna (paragraph 22: one or more antennas (e.g. transmit and/or receive antennas) to transmit chirps and to receive reflected chirps…for example, the radar transceiver IC generates a frame of equally spaced chirps and provides that frame of chirps to at least one transmit antenna for transmission)”.
Regarding Claim 18, Melzer et al. (‘972) discloses “a radar transceiver (Figure 3: block diagram illustrating the basic structure of an FMCW radar device; paragraph 18: Figure 11: a circuit diagram illustrating one example of an analog RF frontend of a radar sensor and an analog RF frontend of an interferer) that comprises: 
one or more transmitter circuits configured to drive a transmit antenna arrangement to emit a signal towards one or more objects (Figure 4: TX antenna 5, RF amplifier 102, and Local oscillator 101 are part of the transmitter circuit; Figure 11: transmitter circuit transmitting towards target T), 
the emitted signal comprising a plurality of chirps (Figure 2: transmitted signal comprising plurality of chirps); 
each receiver is configured to detect a signal from a receive antenna (paragraph 6: the radar device includes a radar receiver that is configured to receive a plurality of chirp echoes of transmitted radar signals; Figure 11: receiver circuit receiving signal reflected off target T) during a detection period (Figure 5: 1st acquisition period, 2nd acquisition period), wherein each of the detected signals corresponds to the emitted signal (Figure 6(a)-(b) showing transmitted and corresponding received chirps, the transmitted signal comprising plurality of chirps as shown in Figure 2).
a processor coupled to the one or more transmitter circuits and the arrangement of receivers (paragraph 32: Figure 3: the overall system is controlled by a system controller 50, which may be at least partly implemented using a processor executing appropriate firmware…the processor may be included, e.g. in a microcontroller a digital signal processor, or the like. The digital signal processor 40 (DSP) may be part of the system controller 50 or separate therefrom),
wherein the processor is configured to perform a method (paragraph 5: radar method…identifying chirp echoes which are affected by interference and determining, for one or more selected frequency bins, corrected phase values based on phase values) comprising:
forming a detection matrix from signals detected by an arrangement of receive antennas in response to chirps transmitted by an arrangement of transmit antennas (Figures 1-2, 11: chirps transmitted and reflected through transmit and receive antennas; Figure 6(a)-(c): forming detecting matrix; Figure 12: S1- calculate range map R[n,m] from digital radar signal (M consecutive chirp echoes, each represented by N samples; paragraph 29: more than one target may be in the field of view of a radar sensor, and an antenna array may be used instead of a single RX antenna…similarly, an antenna array may be used instead of a single TX antenna), the detection matrix having multiple rows each corresponding to one of said chirps (Figure 6( c): multiple rows, each row corresponding to chirp#), multiple columns each corresponding to a sample of said signals (Fig 6(a)-(c): each column showing samples), and multiple layers each corresponding to one of said receive antennas (paragraph 44: in the case of more than one RX antenna, a Range/Doppler Map Xa[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a=0, 1, . . . A−1, A denoting the number of RX antennas) …the A Range/Doppler Maps Xa [n, m] may be stacked to a three-dimensional array, sometimes referred to as “radar data cube”); 
deriving a direction-of-arrival matrix from the detection matrix (paragraph 29: Using antenna arrays allows for the measurement of the angle of incidence of a radar echo, usually referred to as direction of arrival (DoA); paragraph 80: the range Doppler map may be needed for other processing steps and evaluations, e.g. for the calculation of the direction of arrival in multi-channel radar systems).” 
Melzer et al. (‘972) describes that the computing unit is further configured to identify chirp echoes which are affected by interference and to determine, for one or more selected frequency bins, corrected phase values based on phase values that are associated with chirp echoes not identified as affected by interference; paragraph 26: Figure 19 the correction/restoration of the phase information in a specific frequency bin of a range map (paragraph 6); correction/restoration of phase information in a range map…S2b- calculate corrected values for selected frequency bins based on phase values resulting from unaffected chirp echoes (paragraph 27: Figure 20). However, Melzer et al. (‘972) does not explicitly disclose “each transmit antenna in the arrangement having an associated phase shift that is adjustable relative to the other transmit antennas”, “an arrangement of receivers”, “analyzing the direction-of-arrival matrix to determine a current peak width; and adjusting, based on the current peak width, phase shifts associated with one or more of the transmit antennas.”  
Uesato (‘350) provide a radar device and similar which, even when an antenna pattern is displaced according to the reflection cross-sectional area of a target, can accurately make a true/false judgment of a detected azimuth angle [angle of arrival], based on received wave levels (column 3 line 66 – column 4 line 4). Uesato (‘350) teaches “analyzing the direction-of-arrival matrix to determine a current peak width (column 1 lines 31-46: transmission paths of the received wave W21 received by the antenna 11 and of the received wave W22 received by the antenna 12…the arrival direction of the received waves W21 and W22, that is, the azimuth angle of the target T with respect to the reference direction F (azimuth angle 
    PNG
    media_image1.png
    19
    20
    media_image1.png
    Greyscale
), is 
    PNG
    media_image2.png
    13
    11
    media_image2.png
    Greyscale
; column 2 lines 59-61: Figure 3A: the azimuth angle is plotted along the horizontal axis, and the vertical axis plots the level of waves received by an antenna 11 obtained by reflection from a target)8; and
adjusting, based on the current peak width, phase shifts associated with one or more of the antennas (column 7 lines 4-25: FIG. 7A and FIG. 7B explain composite wave antenna patterns used in true/false judgments in the first configuration example…in FIG. 7A and FIG. 7B, the horizontal axis indicates the azimuth angle, and the vertical axis indicates the level of the received wave W21 or W22, or the level of the composite wave of the pair of received waves W21, W22…First, as shown in FIG. 7A, when a target (small vehicle) is posited at all azimuth angles, the level of the received wave W21 or W22 from a target at each azimuth angle is indicated by the antenna pattern P1 for the single antenna 11 (or antenna 12) as shown in FIG. 3A. Next, the level of the composite wave at all azimuth angles is indicated by the antenna pattern P3. In the antenna pattern P3, the received waves W21 and W22 are in the same phase at azimuth angle
    PNG
    media_image5.png
    19
    18
    media_image5.png
    Greyscale
, so that the received level corresponding to the composite amplitude is maximum. And, as the azimuth angle moves from
    PNG
    media_image5.png
    19
    18
    media_image5.png
    Greyscale
to approach 
    PNG
    media_image10.png
    17
    34
    media_image10.png
    Greyscale
degree., the phase difference between the received waves W21 and W22 increases, so that the level corresponding to the composite amplitude decreases rapidly…here, comparing the antenna patterns P1 and P3, the amount of change in the level with the amount of displacement of the azimuth angle is steeper for the antenna pattern P3)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar transceiver of Melzer et al. (‘972) with the teaching of Uesato (‘350) for more reliable antenna calibration for radar detection (Uesato (‘350) – column 4 lines 48-56). In addition, both prior art references, (Melzer et al. (‘972) and Uesato (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas.  
Jansen (‘812) relates to the field of radar sensors (paragraph 1). Jansen (‘812) teaches “each transmit antenna in the arrangement having an associated phase shift that is adjustable relative to the other transmit antennas (paragraphs 55-56: the previously discussed embodiments describe the use of either a Fourier matrix or a selectable inventor for achieving orthogonality between each transmit and the virtual channel. An additional embodiment of FIG. 1, including the phase rotators 22 is described below. The use of the phase rotators 22 is well suited for RADAR front-ends that have limited phase shifting ability. In a system with three transmit channels, four frequency offsets are required using the phase shifts given in Table 1)”,
“an arrangement of receivers (Figure 1: an arrangement of receivers)”,
“adjusting, phase shifts associated with one or more of the transmit antennas (paragraph 64: the processor is configured to determine a cyclical shift between Doppler gates of the complex values received by the receive channels, wherein each of the complex values are associated with a reflection from each transmit….the processor is configured to correct the cyclical shift of the complex values associated with the reflection of the plurality of chirps and to form a direction of arrival (DOA) snapshot by combining a response from each of the receive channels, wherein the DOA snapshot defines an angle between a first path connecting the reflector to the receive antenna and a second path connecting the receiver antenna to a reference plane…the frequency offset circuit includes a phase rotator configured to invert a phase of the LO signal for each transmit channel for each chirp; paragraph 33: these antennas can be used to estimate the direction under which the reflected signal was received, based upon the difference in phase shift of the received signals…each transmit channel 20 is encoded by modulating each transmitted waveform with a linearly increasing phase shift)”9. 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar transceiver of Melzer et al. (‘972) with the teaching of Jansen (‘812) for improving radar antenna calibration for more efficient radar detection (Jansen (‘812) – paragraph 33). In addition, all of the prior art references, (Melzer et al. (‘972), Uesato (‘350) and Jansen (‘812)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, forming range-Doppler matrix from received signals, detection by an arrangement/array of receive antennas10.  
Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812) does not explicitly disclose “to concentrate energy distribution in a calibration process that enhances a collective radiation pattern by narrowing effective beam width of the receive antennas, wherein, following calibration, gain around a current peak in the collective radiation pattern is more symmetric as a function of azimuthal angle.”
Motoda (‘947) is in the field of radar communication. Motoda (‘947) teaches “to concentrate energy distribution in a calibration process that enhances a collective radiation pattern by narrowing effective beam width of the receive antennas (paragraph 36: reception beam forming; paragraph 41: the azimuth angle θ of the main lobe can be appropriately controlled by appropriately providing differences in the weighting (w1 to wM) shown in Figure 11. In addition, in Figure 12, for example, a mountain also occurs at a place where the azimuth angle θ is about 0.37π [rad] or the like...these peaks are gains generated at azimuth angles θ different from the original ones, and are called side lobes...generally, if the number of antennas is increased, the gain of the side lobe can be reduced, and the width of the azimuth angle θ of the main lobe can be narrowed...the resolution of the azimuth angle θ can be enhanced...in Figures 11 and 12, the directivity of the receiving side has been described, but the directivity can be given to the transmitting side in the same manner), wherein, following calibration, gain around a current peak in the collective radiation pattern is more symmetric as a function of azimuthal angle (paragraph 40: Figure 12 is a diagram showing an example of characteristics of the linear array antenna of FIG. 11. FIG. 12 shows a result of simulating directivity when eight antennas are arranged at equal intervals (here, “λ/2” intervals) as shown in FIG. 11 (when M=8) and the weighting (w1 to wM) does not differ...in FIG. 12, the maximum gain is obtained when the azimuth angle θ is 0 [rad]...the peak containing this maximum gain is called the main lobe...the reflected wave (S(t)) from the target object is received with high sensitivity at the azimuth angle θ of the main lobe, and is received with low sensitivity at the other azimuth angles...therefore, the antenna is substantially oriented at the azimuth angle θ of the main lobe).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar transceiver of Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812) with the teaching of Motoda (‘947) for more reliable antenna calibration for radar detection (Motoda (‘947) – paragraph 29). In addition, all the prior art references, (Melzer et al. (‘972), Uesato (‘350), Jansen (‘812) and Motoda (‘947)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas. 
Regarding Claim 19, which is dependent on independent claim 18, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812)/Motoda (‘947) discloses the radar transceiver of claim 18. Melzer et al. (‘972) further discloses “deriving the direction-of- arrival matrix includes: deriving a range matrix by performing a frequency transform on a portion of each row of the detection matrix (paragraph 42: the common method for calculating the Range-Doppler maps includes two steps, wherein each step includes the calculation of several Fourier Transforms, usually implemented using a Fast Fourier Transform (FFT) algorithm…for the following example, it is assumed that the digital radar signal y[n] provided by the ADC 30 (see FIG. 4) includes N×M samples representing M chirps, wherein each chirp is composed of N samples (sampling time interval TSAMPLE)…these N×M samples may be arranged in a two-dimensional array Y[n, m] (see diagram (c) of FIG. 6) with N lines and M columns… each column of the array Y[n, m] represents one chirp…the n.sup.th line of the array Y[n, m] includes the nth sample of each chirp…the line index n may also be seen as discrete time values n TSAMPLE on a “fast” time axis…similarly, the column index m (chirp number) may be seen as discrete time values m TCHIRP on a “slow” time axis; paragraph 43: In a first stage, a first FFT (usually referred to as Range FFT) is applied to each chirp…that is, the FFT is calculated for each one of the M columns of the array Y[n, m]…in other words, the FFT is applied to the matrix Y[n, m] along the “fast” time axis…the resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as range map R[n, m], wherein the M columns include the Fourier transforms of the M chirps…each one of the N lines includes the (complex valued) spectral values for a specific discrete frequency value (often referred to as frequency bin)…the range map R[n, m] is illustrated in diagram (c) of FIG. 6);
deriving a velocity matrix by performing a frequency transform on a portion of each column of the range matrix (paragraph 44: in a second stage, a second FFT (usually referred to as Doppler FFT) is applied to each one of the N lines of the range map R[n, m]…each line includes the M spectral values of the M chirps for a specific frequency bin, wherein each frequency bin corresponds to a specific range/distance of a radar target…in other words, the FFT is applied to the range map R[n, m] along the “slow” time axis…the resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as Range/Doppler Map X[n, m]…a radar echo from a target will result in a peak appearing in a specific position of the Rnage/Doppler Map X[n, m]…the line number n∈[0, . . . , N−1] in which the peak appears represents the frequency bin, and the respective frequency value can be converted into range information, e.g. according to eqn. (1). The column number m∈[0, . . . , M−1] in which the peak appears represents the Doppler frequency (frequency shift due to the Doppler effect) that can be converted into velocity information…in the case of more than one RX antenna, a Range/Doppler Map Xa[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a=0, 1, . . . A−1, A denoting the number of RX antennas)…the A Range/Doppler Maps Xa[n, m] may be stacked to a three-dimensional array, sometimes referred to as “radar data cube”); and 
performing a frequency transform on a portion of one or more layers of the velocity matrix (Paragraphs 80-81: the range Doppler map may be needed for other processing steps and evaluations, e.g. for the calculation of the direction of arrival in multi-channel radar systems by FFT on Range/Doppler map X[n, m])”.
Regarding Claim 20, which is dependent on independent claim 18, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812) discloses the radar transceiver of claim 18. Melzer et al. (‘972) does not explicitly disclose “adjusting the phase shifts associated with one or more of the transmit antennas comprises repeating said operations of forming, deriving a range matrix, deriving a velocity matrix, deriving a direction-of-arrival matrix, and analyzing to iteratively minimize the current peak width”.
Jansen (‘812) relates to the field of radar sensors (paragraph 1). Jansen (‘812) teaches “adjusting the phase shifts associated with one or more of the transmit antennas comprises repeating said operations of forming, deriving a range matrix, deriving a velocity matrix, deriving a direction-of-arrival matrix (paragraph 41: FIG. 8: an embodiment 330 of a method for resolving velocity ambiguity in a MIMO RADAR system. At 332, at 2-D matrix “Q” is formed from the data received at the receive channels 48…the formation of matrix Q is detailed in the description of FIG. 3 and FIG. 4. Matrix Q includes a plurality of complex data arranged in rows defining range gates (n), and columns defining Doppler gates (p)...estimate direction of arrival matrix at step 356…the complex data is processed by an outer loop  indexed by each range gate “n”, and an inner loop indexed by each Doppler gate “p”)11.”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972) with the teaching of Jansen (‘812) for improving radar antenna calibration for more efficient radar detection (Jansen (‘812) – paragraph 33). In addition, all of the prior art references, (Melzer et al. (‘972), Uesato (‘350) and Jansen (‘812)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, forming range-Doppler matrix from received signals, detection by an arrangement/array of receive antennas.    
Uesato (‘350) teaches “analyzing to iteratively minimize the current peak width (column 7 lines 4-25: FIG. 7A and FIG. 7B explain composite wave antenna patterns used in true/false judgments in the first configuration example…in FIG. 7A and FIG. 7B, the horizontal axis indicates the azimuth angle, and the vertical axis indicates the level of the received wave W21 or W22, or the level of the composite wave of the pair of received waves W21, W22…First, as shown in FIG. 7A, when a target (small vehicle) is posited at all azimuth angles, the level of the received wave W21 or W22 from a target at each azimuth angle is indicated by the antenna pattern P1 for the single antenna 11 (or antenna 12) as shown in FIG. 3A. Next, the level of the composite wave at all azimuth angles is indicated by the antenna pattern P3. In the antenna pattern P3, the received waves W21 and W22 are in the same phase at azimuth angle
    PNG
    media_image5.png
    19
    18
    media_image5.png
    Greyscale
, so that the received level corresponding to the composite amplitude is maximum. And, as the azimuth angle moves from 
    PNG
    media_image5.png
    19
    18
    media_image5.png
    Greyscale
 to approach
    PNG
    media_image10.png
    17
    34
    media_image10.png
    Greyscale
, the phase difference between the received waves W21 and W22 increases, so that the level corresponding to the composite amplitude decreases rapidly. Here, comparing the antenna patterns P1 and P3, the amount of change in the level with the amount of displacement of the azimuth angle is steeper for the antenna pattern P3).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar transceiver of Melzer et al. (‘972)/Jansen (‘812)/Motoda (‘947) with the teaching of Uesato (‘350) for more reliable antenna calibration for radar detection (Uesato (‘350) – column 4 lines 48-56). In addition, all of the prior art references, (Melzer et al. (‘972), Jansen (‘812), Motoda (‘947) and Uesato (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas.  
Regarding Claim 21, which is dependent on independent claim 18, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812)/Motoda (‘947) discloses the radar transceiver of claim 18. Melzer et al. (‘972)/Motoda (‘947) does not explicitly disclose “adjusting the phase shifts associated with one or more of the transmit antennas comprises controlling one or more phase shifters that convey the chirps to the transmit antennas in said arrangement.”
Jansen (‘812) relates to the field of radar sensors (paragraph 1). Jansen (‘812) teaches “adjusting the phase shifts associated with one or more of the transmit antennas comprises controlling one or more phase shifters that convey the chirps to the transmit antennas in said arrangement (paragraph 64: the processor is configured to determine a cyclical shift between Doppler gates of the complex values received by the receive channels, wherein each of the complex values are associated with a reflection from each transmit….the processor is configured to correct the cyclical shift of the complex values associated with the reflection of the plurality of chirps and to form a direction of arrival (DOA) snapshot by combining a response from each of the receive channels, wherein the DOA snapshot defines an angle between a first path connecting the reflector to the receive antenna and a second path connecting the receiver antenna to a reference plane…the frequency offset circuit includes a phase rotator configured to invert a phase of the LO signal for each transmit channel for each chirp; paragraph 33: these antennas can be used to estimate the direction under which the reflected signal was received, based upon the difference in phase shift of the received signals…each transmit channel 20 is encoded by modulating each transmitted waveform with a linearly increasing phase shift).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar detection method of Melzer et al. (‘972)/Uesato (‘350)/Motoda (‘947) with the teaching of Jansen (‘812) for improving radar antenna calibration for more efficient radar detection (Jansen (‘812) – paragraph 33). In addition, all of the prior art references, (Melzer et al. (‘972), Uesato (‘350), Motoda (‘947) and Jansen (‘812)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, forming range-Doppler matrix from received signals, detection by an arrangement/array of receive antennas.    
Regarding Claim 22, which is dependent on independent claim 18, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812)/Motoda (‘947) discloses the radar transceiver of claim 18. Melzer et al. (‘972) further discloses “the signals detected by the arrangement of one or more receive antennas comprise signals detected by exactly one receive antenna (paragraph 22: one or more antennas (e.g. transmit and/or receive antennas) to transmit chirps and to receive reflected chirps)”.
Regarding Claim 24, which is dependent on independent claim 12, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812)/Motoda (‘947) discloses the radar transceiver of claim 12.
Motoda (‘947) is in the field of radar communication. Motoda (‘947) teaches “following the calibration, first side lobes around the current peak are more symmetric as a function of azimuthal angle (Figure 12).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar transceiver of Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812) with the teaching of Motoda (‘947) for more reliable antenna calibration for radar detection (Motoda (‘947) – paragraph 29). In addition, all the prior art references, (Melzer et al. (‘972), Uesato (‘350), Jansen (‘812) and Motoda (‘947)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar field of target detection, determining angle of arrival or azimuth angle based on phase difference of received waves, detection by an arrangement/array of receive antennas. 
Regarding Claim 25, which is dependent on independent claim 18, and which has the same limitations as claim 24, Melzer et al. (‘972)/Uesato (‘350)/Jansen (‘812) discloses all the claimed invention as shown above for claim 24. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Subburaj (US 20200309939 A1) describes that at operation 830, the FMCW radar system computes a phase difference for an object peak in corresponding range-Doppler arrays…the FMCW radar system computes the phase difference, for example, by subtracting the phase of the object peak in one range-Doppler array (e.g., a range-Doppler array corresponding to a chirp of the first sequence of chirps) from a phase of the object peak in another range-Doppler array (e.g., corresponding to the second sequence of chirps offset from the first sequence of chirps by Δf). In at least one example, a search may be performed in each of the range-Doppler arrays to locate the object peak…because the stationary object is known, the approximate location of a peak or peak corresponding to the object may be known…thus, the search can be performed in the approximate area of each of the range-Doppler arrays to locate the peak (paragraph 70); computing, via the processing element, a second velocity estimate based on phase differences of a first peak in the at least one range-Doppler array and at least a second range-Doppler array, where the at least second range-Doppler array is obtained based on transmitting the frame of chirps having the first sequence of chirps and the second sequence of chirps offset from the first sequence of chirps by the Δf (paragraph 4); at operation 430, the FMCW radar system determines a velocity of a potential object in view of the FMCW radar system according to each range-Doppler array…in at least one example, the row and column number of the peak in the range-Doppler arrays respectively correspond to the velocity and the range of a potential object in view of the FMCW radar system…in at least one example, the velocity of the potential object is further refined by finding a difference between phases of peaks in the range-Doppler arrays, for example, as described below with reference to FIG. 7. in one example a phase of the values in each range bin of the array 502 are modified by adding 2*π*IF *ΔT (paragraph 52); if a peak corresponding to a stationary object is found, at operation 965 the systematic phase offsets are computed based on the phase differences determined for the peak using frequency offset Δf.sub.1 and the phase differences determined for the peak using frequency offset Δf.sub.2…for example, corresponding phase differences are averaged to determine the systematic phase offsets, one for each corresponding pair of receive channels (paragraph 79); a method for determining an approximate velocity in a radar system (paragraph 4); each receive channel (e.g., receiving antenna in the FMCW radar system and/or associated processing hardware), a range fast Fourier transform (FFT) is performed on the digitized samples of each reflected chirp to convert the data from the time domain to the frequency domain…at least some peak values in the resulting frequency domain array correspond to ranges (distances) of potential objects…in some examples, the results of the range FFTs are saved in memory, for example, for further processing. In some examples, the FMCW radar system may generate one set of range FFT results (e.g., one range array (or range matrix)) for each receive antenna in the FMCW radar system. In at least one example, if there are N time samples in a chirp, N range results each corresponding to a specific range bin are stored for the chirp. Similarly, if there are M chirps in the chirp sequence, arrays of M×N range values are generated by the range FFTs in which the N columns are the signal values for the corresponding range bins across the M chirps]; [para 26: the radar transceiver IC 205 includes functionality to perform at least a portion of the signal processing of radar signals (e.g., the reflected chirps and/or the digital IF signals) received in the radar transceiver IC 205, and to provide the results of this signal processing to the processing unit 210 via the interface 225. In at least one example, the radar transceiver IC 205 performs a range FFT for each received frame (e.g., each sequence of chirps of the frame) of the radar transceiver IC 205 (paragraph 17); for each range array a Doppler FFT  is performed over each of the corresponding range values of the chirps in the sequence. For example, a Doppler FFT is performed on each of the N columns of the M×N array. At least some peak values in the resulting M×N range-Doppler plane, which may also be referred to as a range-Doppler array or range-Doppler slice, correspond to the range and relative speed (e.g., velocity) of potential objects in the view of the radar. In at least one example, the FMCW radar system generates one range-Doppler array for each receive antenna of the FMCW radar system; in some examples, a range FFT operation may be performed for each sequence of chips received by each of the receive antennas of the FMCW radar system…in another example, the demodulated digital IF signals are communicated to the processing unit of the FMCW radar system, which performs the range FFTs; radar systems transmit a frame containing a series of frequency ramps referred to as chirps; para 4: a first velocity estimate based on at least one range-Doppler array obtained based on transmitting a frame of chirps having a first sequence of chirps and a second sequence of chirps offset from the first sequence of chirps by Δf (paragraph 15); multiple sequences of chirps (e.g., such as consecutive sequences of equally spaced chirps) are transmitted and reflections of these chirps received to generate radar signals. After each sequence of chirps, there may be some idle time (e.g., inter-frame idle time) to allow for processing the radar signals resulting from the reflected chirps. The acquisition time of a sequence of chirps and the subsequent inter-frame idle time together may form a radar frame. In at least one example, the reflected signal received by each antenna of the FMCW radar system (paragraph 16).
Jansen (US 2018/0143297 A1) describes that in the foregoing a radar system comprising a plurality of sensors and a central host processor has been described. In some examples a radar sensor or sensor module may include an RF transceiver, analogue to digital converter, digital signal processor and data interface to a host processor...the sensor may transmit a sequence of radar waveforms and receive (multiple) time delayed, frequency shifted, attenuated and phase shifted versions of these waveforms after reflection by an object in the radar field of view. The sensor module may digitize these received signals by using the analogue to digital converter. The digitized signals may be processed by the digital signal processor…the digital signal processing may include at least a transformation from the time domain basis to the distance domain basis and its derivative (relative velocity) domain basis (paragraph 66).
Magngiapane et al. (US 5,175,554) illustrates in Figure 4A: phase shifters; the phase shifters 273V, 273H are all controlled by control signals supplied by the digital data processor 30 (FIG. 1)…it should now be appreciated by those of skill in the art that the variable attenuators 271V, 271H and the phase shifters  273V, 273H provide the side lobe monitor (not numbered) with a null forming capability which is useful in cancelling noise jammers which might otherwise render the latter ineffective (column 12 lines 34-59).
Volkel (US 2020/0333431 A1) describes that the example process 500 begins at step 502, where the antenna system measures a received signal strength at each antenna and stores the data for each antenna in a memory storage unit…next, at step 504, the antenna system generates a phase shift for each antenna for a particular beam direction...subsequently, at step 506, the measured data is added to the phase shifting function for each antenna…a certain phase shift may be applied to a corresponding antenna based at least on the measured data…next, at step 508, the antenna system determines whether all phase shifters are set…if all phase shifters are set, then the process 500 proceeds to step 512…otherwise, the process 500 proceeds to step 510...at step 510, the next phase shifter is set based on the measured data…at step 512, the antenna system receives return signals from targets and obtains signal strength measurements of the return signals. In this step, the antenna system determines that the targets are at beam angles where the measurement is at a maximum or exceeds a threshold value…subsequently, at step 514, the antenna system repeats a loop for determining beam directions and for recording intensity data indicating the additional intensities…next, at step 516, the antenna system fits the intensity data near maxima to a peak function. Subsequently, at step 518, the intensity maximum is specified by angle position (paragraph 44).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner interprets correction of phase values for antenna as claimed “antenna calibration).
        2 Examiner’s Note: Figure 6A and 6B of the specification of the instant applicant shows energy distribution (gain vs angle). The Examiner interprets that the current peak width is determined from the energy distribution (signal gain vs angle of arrival) plot. 
        
        3 The examiner interprets correction of phase values for antenna as claimed “antenna calibration).
        4 Repeating operations of forming, deriving a range matrix, extracting, deriving a direction-of- arrival matrix is performed by the loops.
        5 The examiner interprets correction of phase values for antenna as claimed “antenna calibration).
        6 Examiner’s Note: Figure 6A and 6B of the specification of the instant applicant shows energy distribution (gain vs angle). The Examiner interprets that the current peak width is determined from the energy distribution (signal gain vs angle of arrival) plot. 
        
        7 Operations of forming, deriving a range matrix, extracting, deriving a direction-of- arrival matrix is performed by the loops.
        8 Examiner’s Note: Figure 6A and 6B of the specification of the instant applicant shows energy distribution (gain vs angle). The Examiner interprets that the current peak width is determined from the energy distribution (signal gain vs angle of arrival) plot. 
        
        9 Examiner’s Note: Jansen (‘812) describes: a plurality of receive channels, wherein each receive channel comprises: a receive antenna configured to receive a reflection of the plurality of chirps by a reflector and to generate a received signal, a mixer configured to demodulate the received signal with the LO signal to generate a demodulated signal, and an Analog to Digital Converter (ADC) configured to sample the demodulated signal to generate a plurality of time-domain samples of the receive channel; and a processor configured to receive the time-domain samples and to generate a two-dimensional matrix of complex values from the time-domain samples, wherein each complex value is indexed by a range gate and a Doppler gate, and the processor is configured to determine a cyclical shift between Doppler gates of the complex values received by the receive channels, wherein each of the complex values are associated with a reflection from each transmit. The processor is configured to correct the cyclical shift of the complex values associated with the reflection of the plurality of chirps and to form a direction of arrival (DOA) snapshot by combining a response from each of the receive channels (paragraph 64).
        
        10 This relation between all of the references highly suggests an expectation of success. 
        
        11 Operations of forming, deriving a range matrix, extracting, deriving a direction-of- arrival matrix is performed by the loops.